Citation Nr: 1810336	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of prostate cancer, prior to June 24, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript is of record. 

In April 2016 and July 2017, the Board remanded this issue for further development, including for the provision of a VA examination and an addendum opinion regarding the severity of the Veteran's service connected prostate cancer.  That development having been addressed, the case has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must once again remand this claim for additional development.  The Veteran has been assigned a 100 percent rating for his prostate cancer, effective June 24, 2016.  Because he had been receiving ongoing treatment from a private urologist prior to June 24, 2016, and it appeared that his complete treatment records had not been obtained, the Board remanded the claim in July 2017 in order to obtain his relevant private treatment records dated since 2012.  The RO wrote to the Veteran in an effort to obtain these records in July 2017.  However, it appears that the Veteran misunderstood the request as he responded by submitting recent treatment records dated in 2017.  As such, a remand is again required to obtain these records.  Further, a medical opinion should be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

1. Ask the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information (Release), for his treatment records from Paul Adams, M.D.,  and Jonathan Vukovich, M.D., dated from January 2012 to June 2016.  Then, make arrangements to obtain these records.

2.  Next, arrange for an appropriate VA examiner to review the Veteran's file.  The examiner should provide an opinion as to if and when the Veteran's prostate cancer recurred, or again became active, between January 2012 and June 2016.  In so doing, the examiner should acknowledge and address the following:

* VA treatment records showing a PSA of 3.56 on December 10, 2012, 3.95 on July 5, 2013, 3.35 on September 10, 2014, 6.92 on March 30, 2015, and 7.72 on October 19, 2015; 

* The March 24, 2017 treatment note from Jonathan Vukovich, M.D. stating that the Veteran's PSA was 24 in October 2015 and 27 in February 2016; and

* The December 11, 2017 letter from Paul Adams, M.D., stating, in pertinent part, that the Veteran's serum began to rise in 2014.  

A complete rationale for all opinions expressed should be set forth in the examination report. 

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




